SUPPLEMENTAL NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 was filed after the mailing date of the Notice of Allowance on 2/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Specifically, the IDS is accompanied by a timeliness statement set forth in 37 CFR 1.97(e) and the IDS fee set forth in 37 CFR 1.17(p) (fee code 1806). Accordingly, the IDS is being considered by the examiner.
The references cited in the IDS are not any more relevant than the references already of record. Accordingly, the application remains allowed for the same reasons articulated in the previous Office Action (see Notice of Allowance dated 2/10/2021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793